Citation Nr: 1503581	
Decision Date: 01/26/15    Archive Date: 02/09/15	

DOCKET NO.  12-08 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in West Los Angeles, California



THE ISSUE

Entitlement to an annual clothing allowance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel




INTRODUCTION

The Veteran served on active duty from October 1986 to December 1988.  

This case comes before the Board of Veterans' Appeals (Board) on appeal of a December 2011 decision by the Department of Veterans Affairs (VA) Medical Center in West Los Angeles, California.  

The Board notes that, based on a review of the Veteran's file, appeals have been perfected for the issues of entitlement to an evaluation in excess of 30 percent for the postoperative residuals of a right femur fracture with residual scarring; an evaluation in excess of 10 percent for the residuals of a laceration wound to the right forehead and temporal area with residual neuralgia; and a compensable evaluation for high frequency sensorineural hearing loss in the right ear.  However, to date, an Informal Hearing Presentation from the Veteran's accredited representative on any of the aforementioned issues has yet to be presented.  Moreover, none of the aforementioned issues have yet been certified to the Board for appellate review.  Significantly, based on evidence contained in the Board's Veterans Appeals Control and Locater System (VACOLS), it would appear that the Veteran may, in fact, have withdrawn the issue of entitlement to a compensable evaluation for service-connected high frequency sensorineural hearing loss in the right ear.  Moreover, a review of the Veteran's claims folder would appear to indicate that he has only recently been scheduled for an additional VA examination of his service-connected right femur disability.  Under the aforementioned circumstances, the Board is of the opinion that the aforementioned increased rating issues are not yet ripe for appellate review.  Accordingly, they are referred to the Regional Office (RO) for clarification and other appropriate action.  

Finally, for reasons which become apparent, the issue of entitlement to an annual clothing allowance is being REMANDED to the VA Medical Center in West Los Angeles, California for additional development.  VA will notify you if further action is required on your part.  

REMAND

A review of the record in this case raises some question as to the Veteran's entitlement to an annual clothing allowance.  In that regard, it is contended that, as a result of the Veteran's service-connected right lower extremity disabilities, he wears and/or uses certain prosthetic or orthopedic appliances which tend to wear or tear his clothing, specifically, his pants.  

In that regard, service connection is currently in effect for, among other things, the postoperative residuals of a right femur fracture with residual scarring, and osteoarthritis of the right knee with scarring and a mild right leg length discrepancy, as well as for mild instability of the right knee associated with osteoarthritis of the right knee with accompanying scarring and mild leg length discrepancy.  Significantly, the Veteran was awarded service connection for mild instability of his right knee in October 2014, subsequent to the determination denying entitlement to an annual clothing allowance.  Moreover, since the time of the December 2011 Medical Center decision denying entitlement to an annual clothing allowance, the Veteran has received additional treatment for his right lower extremity disabilities, to include a right hip open bursal debridement in May 2012.  Significantly, at the time that surgery was performed, it was noted that the Veteran had been experiencing right hip pain, and that he had previously undergone intramedullary rodding for a femoral fracture, followed by removal of the previously-placed implant.  Moreover, notwithstanding the aforementioned, the Veteran reportedly continued to experience extensive lateral thigh pain, in addition to sensitivity over the bursa, for which he received cortisone injections, though with continued pain.  

The Board observes that, based on evidence contained in the claims folder, in June and July 2012 (once again, subsequent to the December 2011 decision denying entitlement to an annual clothing allowance), the Veteran was apparently issued additional prostheses/orthopedic appliances, to include a single upright right knee orthosis with bilateral custom foot orthotics and attached wheel lift, for his service-connected right lower extremity disabilities.  Moreover, during the course of a VA examination in October 2014, it was noted that the Veteran made constant use of a brace or braces for his service-connected right lower extremity disabilities.  Finally, and as noted above, pertinent evidence of record is to the effect that, as of mid-January 2015, the Veteran has apparently been scheduled for an additional VA examination for residuals of his right femur fracture.  

Based on the aforementioned, the Board is of the opinion that further development of the evidence is necessary prior to a final adjudication of the Veteran's claim for an annual clothing allowance.  Accordingly, the case is REMANDED to the VA Medical Center in West Los Angeles, California, for the following actions:  

1.  The Veteran's entire claims folder, to include his Virtual VA and Veterans Benefit Management System electronic files, should be furnished to the Chief Medical Director (or appropriate designee) at the West Los Angeles VA Medical Center.  Following a review of the Veteran's entire file, to include any recently completed examinations of the right lower extremity, the Chief Medical Director (or appropriate designee) should offer an opinion as to whether, due solely to the Veteran's service-connected right lower extremity disabilities, he wears or utilizes a prosthetic or orthopedic appliance which tends to wear or tear his clothing, to include his pants.  

A complete rationale must be provided for any opinion offered, and all information and opinions, once obtained, must be made a part of the Veteran's claims folder.  In addition, the evaluating Chief Medical Director (or appropriate designee) must specify in his report that the Veteran's entire claims folder, including the aforementioned Virtual VA and Veterans Benefits Management System electronic files, have been reviewed.  

2.  The West Los Angeles VA Medical Center should then readjudicate the Veteran's claim for an annual clothing allowance.  Should the benefit sought on appeal remain denied, the Veteran and his representative should because provided with a Supplemental Statement of the Case (SSOC).  The SSOC must contain notice of all relevant action taken on the claim for benefits since the issuance of a Statement of the Case (SOC) in January 2012.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome in this case.  The Veteran need take no action unless otherwise notified.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


	                     ______________________________________________
	MICHAEL D. LYON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

